NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted December 16, 2010
                                 Decided January 5, 2011

                                          Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐2021

UNITED STATES OF AMERICA,                          Appeal from the United States District 
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division. 
       v.
                                                   No. 05 CR 117‐2
ISAAC NORFLEET,
     Defendant‐Appellant.                          Blanche M. Manning,
                                                   Judge.



                                        O R D E R

       In 2005 Isaac Norfleet pleaded guilty to possession with intent to distribute 500
grams or more of cocaine in violation of 21 U.S.C. § 841(a)(1), and was sentenced to 60
months’ imprisonment followed by 5 years’ supervised release.  Three years later Norfleet
was released from incarceration and began supervised release.  After Norfleet violated the
terms of his supervised release a second time, the district court, following an oral
agreement between the parties, revoked Norfleet’s supervised release and sentenced him to
11‐months’ imprisonment.  Norfleet’s appellate counsel has filed a motion to withdraw
under Anders v. California, 386 U.S. 738 (1967), contending that any challenge to Norfleet’s
conviction or the reasonableness of his sentence would be frivolous.  Norfleet has not
No. 10‐2021                                                                                Page 2

accepted our invitation to respond to counsel’s motion.  See CIR. R. 51(b).  We limit our
review to the potential issues identified in counsel’s facially adequate brief.  See United States
v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        According to a probation officer’s 2008 petition to revoke Norfleet’s supervised
release, Norfleet violated three conditions of his probation: (1) testing positive for
marijuana; (2) failing to participate in mandated drug treatment; and (3) failing to report to
the probation office and to submit written reports as directed.  At a hearing before the
district court, Norfleet admitted that he violated the conditions of his supervised release
and acceded to the court’s order requiring him to report to the Salvation Army for 120
days, after which he would continue to serve the remainder of his original 5‐year term of
supervised release.  

       But Norfleet reported at the Salvation Army for only four days, precipitating a
second revocation hearing before the district judge.  At the hearing, the government
informed the court that it had reached a sentencing agreement with Norfleet in which he
would serve an 11‐month term of re‐imprisonment on the condition that he be excused
afterwards from supervised release.  Norfleet told the court he preferred this arrangement
because it would allow him to serve out his sentence in its entirety, thus enabling him to
relocate to the south and find employment there sooner.  The district court imposed the
agreed‐upon sentence.    

        Counsel considers challenging the district court’s decision to revoke Norfleet’s
supervised release on grounds that his admissions were not knowing and voluntary.  See
United States v. LeBlanc, 175 F.3d 511, 515 (7th Cir. 1999).  But because Norfleet does not wish
to challenge the underlying revocation on appeal, counsel correctly forgoes any such
discussion.  See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).  

         Counsel also considers whether Norfleet could challenge his 11‐month prison
sentence, but properly concludes that such a challenge would be frivolous.  First, Norfleet’s
11‐month sentence was below the 3‐year maximum of imprisonment that a court may
impose for supervised release violations when the underlying conviction is a Class B felony
(as was Norfleet’s, see 18 U.S.C. §§ 3559(a)(2); 3583(e)(3)).  Further, the court properly
calculated a guidelines range of 5 to 11 months’ imprisonment based on Norfleet’s Grade C
violations of his supervised release and criminal history category of III (as assessed in the
initial presentence investigation report).  See U.S.S.G. § 7B1.4(a).  Finally, Norfleet’s within‐
guidelines sentence of 11 additional months for his three Grade C violations was not plainly
unreasonable.  See United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009).  

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.